Citation Nr: 9935050	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  94-14 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an increase in a 50 percent rating for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1969 to May 
1971.  This case came to the Board of Veterans' Appeals 
(Board) from a November 1992 RO decision which denied an 
increase in a 50 percent rating for a service-connected 
psychiatric disorder.  The Board remanded the case to the RO 
in November 1996.  In a November 1997 decision, the Board 
denied the claim. 

The veteran then appealed to the United States Court of 
Veterans Appeals (which has since been renamed the United 
States Court of Appeals for Veterans Claims) (Court).  In 
February 1999, the parties before the Court (the veteran and 
the VA Secretary) filed a joint motion requesting that the 
Board's November 1997 decision be vacated and the matter 
remanded; in a February 1999 order, the Court granted the 
joint motion.

The case was subsequently returned to the Board, and the 
veteran's attorney submitted additional documents to the 
Board in September and October 1999.


REMAND

In light of the joint motion and Court order in this case, 
additional development of the evidence and adjudicative 
action by the RO are required.  Thus, the Board remands the 
case to the RO for the following action:

1.  The RO should obtain copies of all 
the veteran's VA treatment records since 
1996, concerning psychiatric and 
substance abuse problems.

The RO should also obtain records of a 
claimed psychiatric admission at the 
Montrose VA Medical Center shortly after 
the veteran's release from active duty 
(it is alleged he was hospitalized at 
this facility for almost two years for 
schizophrenia, apparently in the 1970s).

2.  The RO should obtain copies of all 
private medical records since 1996 
concerning psychiatric and substance 
abuse problems.  This includes, but is 
not limited to, records from The Second 
Wind, Inc.

3.  Thereafter, the veteran should 
undergo a VA psychiatric examination to 
determine the severity of his service-
connected psychiatric disorder.  The 
claims folder must be provided to and 
reviewed by the doctor in conjunction 
with the examination.  The doctor should 
diagnose all acquired psychiatric 
disorders, should indicate which signs 
and symptoms are attributable to such 
disorders, and should assess the degree 
of occupational and social impairment 
attributable to such disorders.  The 
doctor should also diagnose all substance 
abuse and personality disorders 
(compensation is prohibited for such 
disorders), should indicate which signs 
and symptoms are attributable to such 
disorders, and should assess the degree 
of occupational and social impairment 
attributable to such disorders.

4.  Thereafter, the RO should review the 
claim, now on appeal, for an increased 
rating for a service-connected 
psychiatric disorder.  The RO should 
address which psychiatric diagnoses 
(including any post-traumatic stress 
disorder (PTSD)) are considered part of 
the service-connected condition.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond.

5.  After any indicated development, the 
RO should adjudicate the recently raised 
claim for a total disability compensation 
rating based on individual 
unemployability (TDIU claim).  (It is 
noted that the veteran has other service-
connected disabilities besides the 
psychiatric disorder.)  If the RO denies 
the TDIU claim, the veteran should be 
informed and given an opportunity to 
appeal by filing a timely notice of 
disagreement and, after a statement of 
the case is issued, filing a timely 
substantive appeal.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.200 (1999).

Thereafter, the case should be returned to the Board, in 
accordance with appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


